DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-5 and 7-13 are currently pending.
Claims 11-12 have been withdrawn.
Claim 1 has been amended. 
Claim 13 is a new claim. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mimasu (JP 2013-202940) in view of Khanarian et al. (US 5,958,581), Shih et al. (US 2009/0227735),  Inoue et al. (US 2018/0162616) and Amedro et al. (US 2019/0161259) 
Regarding Claim 1, Mimasu teaches a multilayer film used as packaging for food and other materials comprising a substrate and a skin layer formed on at least one of the upper and lower sides of the substrate layer (Paragraph 0053). Mimasu teaches the substrate and skin layers can comprise a copolymer polyester resin comprising terephthalic acid and a diol component, where the acid moiety derived from acid component and diol moiety derived from diol component are repeated (Paragraph 0022-0033). Mimasu teaches the diol in the substrate and skin layers can be 1,4-cyclohexanedimethanol, ethylene glycol, neopentyl glycol, or 
Mimasu does not teach the film is machine direction oriented.  Mimasu teaches the polyester can be stretched (oriented) in one direction less than twice. (Paragraph 0040) Khanarian teaches that is known in the art to uniaxially orient polyester films with isosorbide containing layers (Column 10, Lines 32-49; Column 11, Lines 20-24).  Shih teaches polyester films for use in packaging and MDO allows for broader usage of the polyester film for more types of packaging purposes (Paragraph 0046). Inoue teaches the MDO films also aid in faster packaging of products. (Paragraph 0003, 0070) Thus, it would have been obvious to orient the film of Mimasu in MDO as taught by Khanarian, Shi and Inoue for faster packaging of objects. 
Mimasu does not specifically teach the glass transition temperature range of the polyester resin of the skin layer.
Amedro teaches a modified PET copolymer with a diol of isosorbide (PEIT) (Claim 1 and 7 of Amedro) in the form a film for use in laminates (Paragraph 0012, 0063), where the glass transition temperature of this polyester copolymer ranges from 85 to 120 degrees. (Paragraph 0052). This overlaps the claimed range of 85 degrees or more. Amedro teaches higher glass transition properties mean the polyester is suitable for more types of uses, including packaging or shrink films. (Paragraph 0004-0006, 0012). Thus, as Amedro teaches having isosorbide-containing copolyesters with the claimed higher glass transition temperatures ranges allows for the film to be used in a broader 
Regarding Claim 2, 3, and 8, Mimsasu does not teach the claimed physical properties of the MDO film. However, as the combination of prior art above teach the claimed structure and processing of the film, then it would have been reasonably expected the resulting film would have the same properties, such as maximum heat shrinkage, shrink initiation temperature or haze, as the claimed invention. 
Regarding Claim 4, Mimasu teaches the acid component can be oxalic or adipic acid. (Paragraph 0023, 0031)
Regarding Claim 5, Mimasu teaches the skin layer further comprises isosorbide in the range of 10 to 50 mol% based on the total diol components in the skin layer. (Paragraph 0025). This overlaps the claimed range of 1 to 60 mol%. 
Regarding Claim 7, Mimasu teaches a second skin layer that can comprise various additives, such as UV absorbers. (Paragraph 0036)
Regarding Claim 9, Mimasu teaches the polyester can be stretched (oriented) in one direction less than twice. (Paragraph 0040). This overlaps the claimed range of 1.1 to 5 times. 
Regarding Claim 10, Mimasu teaches the film can have a thickness of 50 to 2000 microns. (Paragraph 0053). This overlaps the claimed range of 10 to 60 microns

Claim 13 is rejected under 35 U.S.C. 103 for being unpatentable over Mimasu, Khanarian, Shih, Inoue and Amedro in further view of Udipi et al. (US 4,987,187). 
Regarding Claim 13, Amedro teaches the glass transition of the PEIT should be 85 to 120 degrees C as discussed above, which overlaps the claimed 95 to 130 degrees C. 
Mimasu does not teach the glass transition of the copolyester of the substrate. Mimasu does teach the polyester is a PETG, polyester with a diols ,4-cyclohexanedimethanol, ethylene glycol. Udipi teaches these PETGs have a glass transition temperature of 40 to 85 degrees C. This overlaps the claimed range of 70 to 80 degrees C. Thus, Mimasu teaches a copolyester, PETG, for the substrate layer that has the claimed range for the glass transition temperature.
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Mimasu does not teach the claimed inventions in the claimed examples. This argument is found unpersuasive, as the broad disclosure of Mimasu teaches the claimed limitations. Patents documents are relevant as prior art for all they contain, allowing for a rejection over the prior art’s broad disclosure instead of preferred embodiments. (MPEP §2123)
Applicant argues that the motivation to combine was to reach specific physical properties and the combination does not teach the desire to reach these claimed properties. This argument is found unpersuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that the combination of references do not contain information how to combine the respective teachings. This argument is found unpersuasive, as all references deal 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781